J-S57003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 LAQUINN TYSHAY MITCHELL                  :
                                          :
                    Appellant             :   No. 287 MDA 2019

      Appeal from the Judgment of Sentence Entered January 15, 2019
  In the Court of Common Pleas of Cumberland County Criminal Division at
                     No(s): CP-21-CR-0003338-2016


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                          FILED JANUARY 29, 2020

      LaQuinn Tyshay Mitchell appeals from her January 15, 2019 judgment

of sentence of sixty days of incarceration and fines, which was imposed after

she was convicted of unlawful possession of marijuana, possession of drug

paraphernalia, and driving while under license suspension--DUI-related. We

affirm.

      The trial court summarized the facts as follows:

             On June 6, 2016, at approximately 1:00 pm, Detective John
      Friel of the West Shore Regional Police Department was driving
      his marked patrol vehicle in the Borough of Lemoyne, Cumberland
      County. He was on patrol in full uniform when he noticed a vehicle
      owned by June Latese Lowery parked on a side street next to her
      residence with the engine running. Ms. Lowery was an individual
      that Detective Friel knew, from past interactions, had a suspended
      driver’s license. Detective Friel drove past the vehicle and
      observed Ms. Lowery in the driver’s seat while the vehicle’s engine
      was running.

           Upon observing Ms. Lowery in the driver’s seat of her
      automobile, Detective Friel performed a U-turn so that he could
J-S57003-19


       get behind the subject vehicle. [During the U-turn, Detective Friel
       lost sight of the vehicle for “less than ten seconds.”] (N.T.,
       11/6/181, at 16). Upon completing his turn, Detective Friel
       observed that the vehicle was being driven down the street, and
       he performed a traffic stop once he caught up to it. Once the
       vehicle was stopped, Detective Friel observed that Ms. Lowery was
       in the passenger seat of the automobile, and that the vehicle was
       being driven by an individual later identified as the Appellant. At
       the time of the stop, Appellant provided a false name and date of
       birth to Detective Friel. After a failed attempt to locate Appellant
       in the police database using the false information provided to him,
       Detective Friel gave Appellant a final opportunity to correctly
       identify herself.    Appellant did so, and upon running her
       information through the police database, Detective Friel learned
       that Appellant had a suspended driver’s license, as well as an
       active arrest warrant from York County.

             Pursuant to the active warrant, Appellant was taken into
       custody. At the time her handbag was searched, incident to arrest
       [and with the oral consent of Appellant], which revealed, among
       other items, marijuana and a grinder. (N.T., 11/6/18, at 13). This
       discovery led to the drug-related charges[,] which were filed
       against Appellant.

Trial Court Opinion, 4/3/19, at 2.

       Appellant presents two issues for our review:

       I.     Did the trial court err in denying omnibus pre-trial
              motion/motion to suppress wherein police detained and
              questioned Appellant during a traffic stop, had elicited
              inculpatory statements and illegally seized evidence?


       II.   Was the evidence sufficient to have convicted Appellant of
             unlawful possession of small amount of marijuana, unlawful
             possession of drug paraphernalia, and driving under
             suspension, DUI-related?

Appellant’s brief at 6 (unnecessary capitalization omitted).

____________________________________________


1 Although the trial took place on November 6, 2018, the cover page of the
official Transcript of Proceedings incorrectly identifies the date as November
6, 2019. We refer to the correct date.


                                           -2-
J-S57003-19


      Appellant’s first issue is a challenge to the trial court’s denial of her

suppression motion. In reviewing such a claim, we are

      limited to determining whether the suppression court’s factual
      findings are supported by the record and whether the legal
      conclusions drawn from those facts are correct. Because the
      Commonwealth prevailed before the suppression court, we may
      consider only the evidence of the Commonwealth and so much of
      the evidence for the defense as remains uncontradicted when read
      in the context of the record as a whole. Where the suppression
      court’s factual findings are supported by the record, [the appellate
      court is] bound by [those] findings and may reverse only if the
      court's legal conclusions are erroneous.

Commonwealth v. Jones, 121 A.3d 524, 526 (Pa.Super. 2015) (quoting

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (internal citations

and quotation marks omitted)).

      Appellant contends that Detective John Friel lacked reasonable suspicion

to detain the vehicle she was driving and question her.           The following

principles inform our analysis of this issue.    There are three categories of

interactions between citizens and police:

      The first of these is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or to respond.
      The second, an “investigative detention” must be supported by a
      reasonable suspicion; it subjects a suspect to a stop and a period
      of detention, but does not involve such coercive conditions as to
      constitute the functional equivalent of an arrest. Finally, an arrest
      or “custodial detention” must be supported by probable cause.

Commonwealth v. Ellis, 662 A.2d 1043, 1047 (Pa. 1995). We conduct an

objective examination of the totality of the circumstances in determining the




                                      -3-
J-S57003-19


level of the interaction. Commonwealth v. Strickler, 757 A.2d 884, 889

(Pa. 2000).

      A police officer has authority to stop a vehicle when he has reasonable

suspicion that a violation of the Motor Vehicle Code (“MVC”) is occurring or

has occurred.    Commonwealth v. Farnan, 55 A.3d 113, 116 (Pa.Super.

2012). In Commonwealth v. Houck, 102 A.3d 443 (Pa.Super. 2014), this

Court explained, “[t]o establish grounds for “reasonable suspicion” . . . the

officer must articulate specific observations which, in conjunction with

reasonable inferences derived from these observations, led him to reasonably

conclude, in light of his experience, that criminal activity was afoot and the

person he stopped was involved in that activity.” Id. at 456.

      Also implicated herein is the legality of an officer requesting identifying

information from an individual during an investigative traffic stop.     As this

Court reaffirmed in Commonwealth v. Reed, 19 A.3d 1163, 1166 (Pa.Super.

2011), Pennsylvania law does not recognize an expectation of privacy in an

individual’s identifying information. Therefore, an officer’s request for such

information alone does not implicate Fourth Amendment protections.

Moreover, the MVC authorizes police officers with reasonable suspicion of a

violation to stop a vehicle and request an operator’s license or other relevant

information.    See 75 Pa.C.S. § 6308(b) (authorizing police officer with

reasonable suspicion of a MVC violation to stop vehicle and check license of

operator or other information).


                                      -4-
J-S57003-19


      Appellant contends first that the trial court erred in denying her motion

to suppress because Detective Friel lacked reasonable suspicion to effectuate

the investigative stop and detention. She argues that, given the totality of

the circumstances the detective observed, his belief that Ms. Lowery was

driving the car with a suspended license did not warrant the stop. Appellant’s

brief at 17. Alternatively, Appellant posits that the reasonable suspicion of

Detective Friel only validated an investigative stop of Ms. Lowery, not

Appellant, as he had no reasonable belief that Appellant was committing a

motor vehicle violation. Id. at 23.

      In support of her position, Appellant argues that the United States

Constitution and Houck, supra, place restrictions on a police officer’s

reasonable suspicion and establish a strong policy favoring protection of an

individual’s Fourth Amendment rights to be free from unreasonable searches

and seizures. See Appellant’s brief, at 16-24. Appellant asserts that, because

Detective Friel’s reasonable suspicion was based on Ms. Lowery driving the

vehicle, the detective lacked a valid basis for an investigative stop of Appellant

as opposed to Ms. Lowery. Hence, she maintains that the seizure was illegal

and unconstitutional. Id. at 23.

      Furthermore, Appellant claims that, upon stopping the vehicle and then

discovering that Ms. Lowery was not the driver, there was no longer

“reasonable suspicion that a violation of [the MVC] is occurring or has

occurred.” Id. Appellant asserts that once Detective Friel observed that Ms.


                                      -5-
J-S57003-19


Lowery was not operating the vehicle, he lacked the authority to subject

Appellant to an investigative stop since he had no reasonable suspicion that

she was illegally operating the vehicle. Id.

      Appellant contends further that Detective Friel’s act of asking for her

identification following the stop was either a new, separate, and baseless

investigation of Appellant, or an impermissible and illegal continuation of the

original investigative stop. Id. at 29. Both arguments rest on Appellant’s

assumption that when Detective Friel’s reasonable suspicion of a MVC violation

was dispelled, the stop became illegal. Id. at 24. Appellant arrives at this

conclusion by meshing Commonwealth v. Stevenson, 832 A.2d 1123, 1130

(Pa.Super. 2003), establishing that an officer should utilize the “least intrusive

means reasonably available” and only continue an investigative stop for as

long as is necessary to effectuate the purpose of the stop and to dispel the

officer’s   reasonable   suspicion,   with   our   Supreme   Court’s   holding   in

Commonwealth v. Lyles, 97 A.3d 298 (Pa. 2014), that an officer may only

request identification during a mere encounter so long as the officer does not

suggest that compliance is required. Wielding these precedents, Appellant

argues that the continuation of the stop by asking for her name was illegal.

Appellant’s brief at 28.

      Finally, Appellant asserts that Detective Friel only had a hunch as

opposed to reasonable suspicion that she was in violation of the MVC. Id.

Based on this court’s rule in Commonwealth v. Morrison, 166 A.3d 357


                                       -6-
J-S57003-19


(Pa.Super. 2017), Appellant declares that subjecting her to an investigative

detention and asking for her name was improper as Detective Friel’s

reasonable suspicion was not particularized to her.       In short, Appellant

contends that she was subjected to an investigative detention without

reasonable suspicion, and that the evidence obtained should have been

suppressed.

       The suppression court found that the stop was a valid investigative

detention for a MVC violation2 as Detective Friel possessed the requisite

reasonable suspicion for the stop. Such a finding is supported by Detective

Friel’s testimony that he initially observed Ms. Lowery behind the wheel of her

vehicle, which was stopped with the engine running. Seconds later, he saw

the vehicle being operated on the roadway. He testified that he had personal

knowledge that Ms. Lowery’s operator’s license was suspended at the time.

Although the stop was based on a mistake of fact, i.e., that Ms. Lowery was

operating the vehicle, the suppression court found that the mistake was

objectively reasonable, and thus, the stop was constitutional.     Trial Court



____________________________________________


2 The suppression court actually determined that Detective Friel had probable
cause to stop Ms. Lowery’s vehicle. As we held in Commonwealth v. Enick,
70 A.3d 843 (Pa.Super. 2013), where a vehicle is stopped based upon an
observed traffic offense that does not require further investigation, the
Commonwealth must establish that the police officer had probable cause to
believe that the traffic offense was committed. Appellant did not challenge
the suppression court’s finding of probable cause, but focused on whether
there was reasonable suspicion for the stop and successive police conduct,
which is a less arduous standard.

                                           -7-
J-S57003-19


Opinion, 4/3/19, at 5 n.1 (citing Commonwealth v. Chase, 960 A.2d 108,

120 (Pa. 2008) (holding that an officer need not be factually accurate in her

belief that a traffic law had been violated but, instead, need only produce facts

establishing that she reasonably believed that a violation had taken place)).

Based on the foregoing, the suppression court concluded that Detective Friel

possessed the requisite reasonable suspicion for an investigative stop, and we

find no error in that conclusion.

      The focus herein is on the events after the stop. Appellant contends

that the request for her identification was overly-intrusive, and that continuing

the stop for that purpose constituted an illegal search and seizure.           The

suppression court disagreed, concluding that, once the stop occurred,

“Detective Friel was properly permitted to inquire as to the identity of the

driver.” Trial Court Opinion, 4/3/18, at 5.

      We find no error in the trial court’s reasoning. As this Court held in

Commonwealth v. Campbell, 862 A.2d 659, 644 (Pa.Super. 2004), an

officer’s request for identifying information during a valid traffic stop is not an

invasive practice, even when the request is directed to a passenger.           The

purpose of the stop was to put an end to a suspected ongoing violation of the

MVC by ensuring that the vehicle was not being operated by an individual who

was not legally authorized to drive.

      Appellant faults Detective Friel for failing to terminate the detention

immediately after he established that Ms. Lowery was not driving the vehicle.


                                       -8-
J-S57003-19


However, Appellant cites no authority in support of her contention that asking

a driver for identifying information after a stop justified by reasonable

suspicion, even though the suspicion is dispelled, is unlawfully prolonging the

detention.    Detective Friel testified that he was obtaining identification

information for purposes of his report, and that “[a]nytime police interact with

individuals, we obtain their information.” N.T., 11/6/18, at 10. Appellant was

initially uncooperative with the detective’s request. When she complied, she

had difficulty spelling her name and providing her birthdate for the detective.

Detective Friel found no individual with the name and birthdate Appellant

provided when he accessed the system, further arousing his suspicion

regarding Appellant.      When confronted, Appellant availed herself of the

Detective’s invitation to provide her real name and birthdate, and Detective

Friel ascertained that her license was suspended and that there was an

outstanding warrant for her arrest.            As we held in Commonwealth v.

Jackson, 122 A.3d 448 (Pa.Super. 2015), nervousness and supplying false

information to a police officer may provide the requisite reasonable suspicion

to detain an individual further.

      On the record before us, we find no error in the suppression court’s

conclusion that the investigative detention was lawful, that asking Appellant

for identification was permissible, and that Appellant’s conduct gave rise to

reasonable    suspicion   that     justified   prolonging   the   stop   for   further

investigation. When Appellant was placed under arrest, she requested that


                                         -9-
J-S57003-19


Detective Friel retrieve her handbag, thus subjecting the handbag to a valid

search incident to arrest.3         The handbag contained marijuana and drug

paraphernalia.      N.T., 11/6/18, at 13-14.       Accordingly, we find that the

suppression court’s factual findings were supported by the record, its legal

conclusions were free of error, and we affirm its denial of Appellant’s motion

to suppress.

       Appellant also claims that the evidence was insufficient to support her

conviction of possession of marijuana, possession of drug paraphernalia, and

driving under suspension – DUI-related. Our standard of review of sufficiency

challenges “is whether viewing all the evidence admitted at trial in the light

most favorable to the verdict winner, there is sufficient evidence to enable the

factfinder to find every element of the crime beyond a reasonable doubt.”

Houck, supra at 449 (quoting Commonwealth v. Barnswell Jones, 874

A.2d 108, 120-21 (Pa.Super. 2005).

       Appellant claims that without the tainted evidence procured during the

illegal search, there was insufficient evidence to support her convictions of

possession of a small amount of marijuana, unlawful possession of drug

paraphernalia, and driving under suspension, DUI-related. Although Appellant

acknowledges that sufficiency claims are reviewed based on the evidence

actually admitted at trial, her sole sufficiency argument ignores our standard


____________________________________________


3 It was undisputed that Ms. Lowery also provided consent to search her
vehicle.

                                          - 10 -
J-S57003-19


of review. Had she prevailed on her suppression issue, we would not review

the evidence based on a diminished record, as Appellant urges us to do.

Rather, we consider all evidence adduced at trial, even that which an appellant

claims should be suppressed. Commonwealth v. Koch, 39 A.3d 996, 1001

(Pa.Super. 2011) (stating “in conducting our [sufficiency] analysis, we

consider all of the evidence actually admitted at trial and do not review a

diminished record”).

      Our review of the trial record confirms that the evidence was more than

legally sufficient to convict Appellant of the aforementioned charges.      In

addition to Detective Friel’s testimony regarding the marijuana and drug

paraphernalia found in Appellant’s purse, she admitted that she possessed

marijuana and drug paraphernalia. N.T., 11/6/18, at 13, 30. Detective Friel

identified Appellant as operating Ms. Lowery’s vehicle while her license was

under suspension for a DUI-related offense. Appellant’s sufficiency claim is

meritless.

      Judgement of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/29/2020

                                    - 11 -